              Case 3:20-cv-05227-RAJ Document 23 Filed 09/09/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10     SHANNON BRUCE MORLEY,
                                                     No. 3:20-CV-5227-RAJ
11                                   Petitioner,
              v.                                   PROPOSED ORDER ON REPORT
12
                                                   AND RECOMMENDATION
13     JEFFREY A. UTTECHT,
                                     Respondent.
14

15
            THIS MATTER is before the Court the Report and Recommendation of
16
     Magistrate Judge David W. Christel [Dkt. # 21], Petitioner Morley’s Objections [Dkt. #
17

18   ], and the underlying record.

19          (1)    The Report and Recommendation is ADOPTED.
20
            (2)    Morley’s federal habeas petition under 28 U.S.C. § 2254 is DISMISSED
21
                   WITHOUT PREJUDICE for failure to exhaust.
22

23          (3)    The Court will NOT issue a Certificate of Appealability under 28 U.S.C. §

24                 2253(c)(2), for the reasons articulated in the Report and Recommendation.
25

26


     PROPOSED ORDER ADOPTING REPORT AND RECOMMENDATION- 1
           Case 3:20-cv-05227-RAJ Document 23 Filed 09/09/20 Page 2 of 2




 1       (4)   The Court dismisses the Petition and will not issue a Certificate of

 2             Appealability. Futher, Petitioner paid the filing fee. Therefore, the Court
 3
               finds any request to proceed in forma pauperis on appeal should be denied.
 4
         DATED this 9th day of September, 2020.
 5

 6

 7
                                                  A
 8                                                The Honorable Richard A. Jones
                                                  United States District Judge
 9

10

11

12
                                           ____________________________
13

14

15

16

17

18
19

20

21

22

23

24

25

26


     PROPOSED ORDER ADOPTING REPORT AND RECOMMENDATION- 2
